DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1-2,6,8-9, 12, and 16  are rejected under 35 U.S.C. 102A1 as being Anticipated by Kobayashi (US4094380).
With respect to claim 1 Kobayashi discloses an acoustic silencing panel for absorbing railway or vehicular traffic noises (column 1), the acoustic silencing panel comprising:
A first layer of first material (concrete, see column 4 regarding element 1 ) comprising a first density (that being the surface facing the viewer when looking at the exemplary figure, figure 1), wherein the first layer has a plurality of edges (the vertices of the rectangular prism that forms the device);
A second layer (element 2) of a second material comprising a second density, where the second density is less than the first density (columns 3 and 4); and 
At least two side panel members (spanning the front and rear surfaces as shown in figure 1) extending away from the edges, wherein the at least two side panel members bounding the second layer therebetween.

With respect to claim 6 Kobayashi further discloses (column 2 lines 40-50 and column 3) wherein the second material comprises a sound-absorbing material.
With respect to claim 8 Kobayashi further discloses a third layer (the component 1 completely encloses layer 2 as such constitutes the first layer, the third layer and the side panels) disposed adjacent to the at least two side panel members, wherein the second layer is disposed between the first layer and the third layer. 
With respect to claim 9 Kobayashi further discloses wherein the third layer comprises at least one of the first material or concrete (concrete which is the first material in Kobayashi is disclosed).
With respect to claim 12 Kobayashi further discloses a sound absorption panel for absorbing railway or vehicle traffic noise, the sound absorption panel comprising:
A three dimensional solid block (1) of a first material comprising a first density;
A cavity disposed through the block along a one dimensional axis therethrough and a second material (2) of a second density (described as light density especially as compared to concrete) disposed in the cavity, where the second density is less than the first density.
With respect to claim 16 Kobayashi further discloses (column 2 lines 40-50 and column 3) wherein the second material comprises a sound-absorbing material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

2. Claims 3-5, 10-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US4094380) in view of Uhl (US20110203202).
With respect to claims 3 and 14 Kobayashi discloses the invention as claimed except wherein the first material comprises concrete and a cement bonded wood fiber. Concrete is taught, but the CBWF is not.
CBWF is a known material for acoustic building materials (paragraph 6 of Uhl). 
It would have been obvious to use the known material of CBWF in conjunction with the concrete material of Kobayashi to improve both the look of the material and the insulating properties thereof (paragraph6 of Uhl)
With respect to claims 4 and 15 Kobayashi as modified by Uhl discloses the invention as claimed except expressly the density as claimed. The selection of a density with respect to a building material and moreover an acoustic building material would be recognized by one of ordinary skill in the art as a results effective variable in the reduction of sound. This would contribute to the inertance of the material in a known way. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 5 and 13 the selection of the thickness would have a known effect on the sound reduction in a way well understood by one of orindary skill in the art. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 10 regarding the specific thickness and density claimed this would also be merely an optimization of the device in a known manner. 
.
3. Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US4094380) in view of Smith (US86841635).
With respect to claims 7 and 17 Kobayashi discloses the use of numerous stone based materials as the sound absorbing material but does not expressly disclose the use of stone wool, mineral wool, fiberglass insulation of CBWF.
Smith discloses that mineral wool (abstract ) is a known sound reduction and absorption material.
It would have been obvious to use a known material in a known manner in conjunction with the device of Kobayashi. This would allow for an inexpensive material for filling that is readily available and understood.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allred (US4614553) and (US4607466) discloses a method of manufacturing acoustic panels including CBWF; Carroll (US3965633) discloses an insulation and roofing structure; EP2431170 discloses a decorative material board; and Grieb (US4899498) discloses the use of a securing frame in foam cement boards.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837